 THE GENERAL TIRE OF MIAMI BEACH, INC., ETC.473ing conditions and employee benefits.There have been at least twotransfers between the groups, both involving the same employee.It is evident from the foregoing that the Voss employees not onlyfall into the classifications already included within the appropriateunit but work within, and are an integral part of, such unit. Further-more, as a result of the operational integration of the Voss office oper-ations with those of Gillette, it is clear that, under the existing cir-cumsfances,..Gillette is an employer of the Voss employees whose unitplacement is in dispute.Consequently, we shall in view of the aboveconsiderations include the Voss employees in the unit.We shall, how-ever, make provision for the contingency that the Commission doesnot approve this purchase, in which case complete control of all Vossoperations shall revert to that company and its central office may bereturned to Oklahoma City.Accordingly, in the event the Commis-sion disapproves the purchase, the Voss employees who are to leaveGillette's operations and return to their former status under Vossshall no longer be part of the certified unit.ORDERIT IS HEREBY ORDERED that the certification issued in this proceedingto Office Employees Internation Union, Local 45, AFL-CIO, be, andit hereby is, clarified, subject to the condition set forth above, to includeoffice and clerical employees of Voss Truck Lines, Inc., at GilletteMotor Transport, Inc., Dallas, Texas, operation.The General Tire of Miami Beach,Inc.; The General Tire ofMiami, Inc.;M. O'Neil PropertiesandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local320.Cases Nos. 1l-CA 1454-1,12-CA-1454-93,and .19-CA-1454-3.June 4, 1962DECISION AND ORDEROn ,February 16, 1961, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-1The Respondents filed arequest fororal argument.However,as the record,excep-tions, and briefsadequatelyset forth the issues and positionsof the parties,the requestfor oral argument is denied.137 NLRB No. 55. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.3ORDERThe Board adopts the Recommendations of the Trial Examiner, witha minor modification.'2We do not rely upon William L Bailey's own statement that he was a supervisorOther evidence in the record discloses his supervisory status as reflected in the testimonyof Jeranimo Oliveira, Lonne F. Hesters, and Douglas Morris3We affirm the Trial Examiner's finding that the Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act, relying upon the present record, and theprinciples enunciated in our recent decision inAlto Plastics Manufacturing Corporation,136 NLRB 8504We delete from section 1(b) of the Recommendations and from the coriespondmgportion of the notice the language beginning, "except to the extent" and ending, "asmodified by the Labor-Management Reporting and Disclosure Act of 1959."Also, the following is to be inserted in the notice below the sentence beginning, "Thisnotice must remain posted . . ': Employees may communicate directly with the' oard'sRegional Office, Ross Building, 112 East Cass Street, Tampa, Florida. Telephone Number,223-4623, if they have any question concerning this notice or compliance with Itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,withall parties represented,was heard before Thomas A. Ricci,the duly designated Trial Examiner,inMiami, Florida,on September 15, 16, and17, 1960, on complaint of the General Counsel and answerby TheGeneral Tire ofMiami Beach,Inc.;The General Tire of Miami, Inc.; and M.O'Neil Properties,herein collectively called the Company or the Respondent.The sole issue litigatedwas whether the Respondent had violated Section 8(a)(1) and(3) of the Act.The Respondent filed a brief with the Trial Examiner after the close of the hearing.Upon the entire record, and from my observation of the witnesses,Imake thefollowing: 1FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTIn its answer to the complaint the Respondent denies that it is engaged in interstatecommerce within the meaning of the statute, as expressly alleged in the complaint.The answer, however, admits the truth of all facts alleged in the complaint relativeto the commercial operations of the Respondent.Accordingly, I find that TheGeneral Tire of Miami Beach, Inc.; The General Tire of Miami, Inc.; and M. O'NeilProperties are Florida corporations engaged in the business of retail and wholesaledistribution of tires, gasoline, petroleum, and automotive accessories.These threecompanies are, and at all times material have been, affiliated businesses with com-mon officers, ownership, directors, and operators, and constitute a single integratedbusiness enterprise.The said directors and operators formulate and administer acommon labor policy for the aforenamed companies, affecting the employees of1After the close of the hearing the Respondent filed a motion to correct the record;the motion relates to a number of typographical errors in the transcript of the testimony.No opposition to the motion was made by any of the other parties, and the motion Ishereby granted THE GENERAL TIRE OF DMIA_MI1 BEACH, INC.; ETC.475said companies.The three companies constitute a single employer within the mean-ing of Section 2(5) of the ActDuring the calendar year 1959, in the course and conduct of its business opera-tions,Respondent sold and distributed products, the gross value of which exceeded$500,000.During the same calendar year, Respondent, in the course and conduct ofits business operations, purchased and received from points directly outside the Stateof Florida goods valued in excess of $50,000On these admitted facts I find that the Respondent is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act, and that if will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe charges in this case were filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local 320, herein called theUnion, and the pleadings raise an issue at to whether the Union is a labor organiza-tion within the meaning of the statute.On behalf of the General Counsel, BernardDerow, secretary-treasurer and business agent of Local 320, testified as follows:that "Local 320 is a labor organization dealing with employers for better workingconditions"; that it is a membership organization which negotiates collective-bargaining agreements with employers; that it has collective-bargaining agreementsin effect now; and that its members pay dues to the Union, have regular meetings,and elect regular officers.Derow also testified that Local 320 has a charter fromthe international Brotherhood of TeamstersHe also testified that he is engagedin organizingemployees on behalf of Local 320 and handles grievances for membersof the Union with their employersOn the basis of this testimony, I find that theUnion is a labor organization within the meaning of Section 2(5) of the Act.2III.THE UNFAIR LABOR PRACTICESDuringApril1960 the Charging Union instituted an organizational campaignamong the employees of the Miami Beach station, one of the Company's five auto-mobile service and parts retail outlets in the greater Miami area.The drive culmi-nated in a petition for a representation election filed with the Board's Regional Officeon April28, a copy of that petition in which theUnionsought to represent employ-ees of that station was receivedby theRespondenton April 30, 1960, a Friday.The Union hadalso claimed majority representation and invited a bargaining con-ference in a telegram receivedby the Company on April 28.On that Friday eightemployees of the Miami Beach station were transferred to other locations of theCompany and the complaint in this proceeding alleges that all those transfers wereillegallymotivated for the purpose of curbing the union activities of the employeesof the station as a whole.One of the employees so transferred-Oliveira-wasdischarged 5 days later from his new location at Biscayne;another employee of theMiami Beach station-Hesters-who was not transferred,was discharged on May 6.The complaint also alleges that these two discharges were unlawful discriminationsin employment in retaliation for prounion activities.There arealso several minorallegationsof illegally coercivestatements by management representatives in viola-tion of Section 8(a) (1) of the Act. In defense,the Respondent asserts, with re-spect to all these transfers and discharges,that theywere made for a variety ofreasons,allof an economic nature, and it denies the commission of any unfairlabor practices.As toOliveira and Hesters the contention of the General Counsel is that theRespondent knew each of them individually to be in favor of the Union and there-fore pinpointed its antiunion conduct directly toward themAs to the transfer ofthe group of employeeson April 30, the theoryof the complaint seems to be that,having learned of the general organizational activities at the Miami Beach station,the Respondent resorted to a mass dispersalof that groupto its other locations tooffset the union campaign generally, and that this economic discrimination was notnecessarily a direct retaliation in each instance against a known union adherent.Apart fromthe fact there is no direct evidence of companyknowledgeof unionactivities concerning at least some of the transferees,one of them-Teddlie-neverdid anything to indicatehe favored the Union,and another-WilliamMorris-only signed a union authorization card 3 days after his transfer2 On November 25, 1960, the Respondent filed a motion to reopen the hearing for thepurpose of introducing evidence showing that the International Brotherhood of Teamstershad "decided" to revoke the charter of its Local 320, the Charging Union hereOver theGeneral Counsel's objection I granted the motionOn appeal the Board reversed thisruling on motion and canceled the scheduled reopened hearing 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the question of whether the Company discriminated against employees in viola-tion of Section 8(a)(3), therefore, three separate issues are presented: two go tothe individual discharges of Oliveira and Hesters on May 5 and 6; the third involves,as a single question, whether the transfer on a single day of eight employees awayfrom the Miami Beach station was in fact a blunderbuss measure to combat unionactivities.There was no suggestion in the General Counsel's oral argument-he didnot file a brief-that any one of these transfers could or should be examined asa single, separate illegal act apart from the other almost simultaneous transfers. In-deed, he said "the entire set of circumstances surrounding it must be considered."Accordingly, all the record facts in any way related to the transfers must be weighedin deciding whether the record as a whole supports an overall inference of massillegal transfer.A. Evidence relating to the transfer of eight employeesTwo of the employees named in the complaint-Andre Styer and D. C. Miller-didnot appear as witnesses.The record is silent therefore as to what they were toldwhen they left the Miami Beach station for other locations of the Company overthe weekend starting Friday, April 30. It does appear they were transferred.Three others-William Morris, his son, Douglas Morris, and Teddlie-were toldthat day that their transfers resulted from the Respondent's belief that WilliamMorris and Teddhe had stolen a case of oil from the service station stock, and be-cause the manager,Kennedy,'deemed it embarrassing to retainthe son,Douglas,while transferring his father away as a disciplinary measure. Jerry Oliveira, thesixthman transferred, was told by the manager that a man was urgently needed atanother location and that it was for this reason that he was being transferred thatday.3James Harden said he was given no reason when transferred, just did what he wastold and went.There is no evidence as to what Jessie Campbell was told; he wassimply transferred, the eighth and the last man of the group to go.As to the union activities of this entire group, the record shows that four of them-DouglasMorris,Oliveira,Harden, and Campbell-signed cards in favor of theUnion before April 30Miller probably did so because two employees, Campbelland Clark, testified it was he who solicited them to sign before the transfers.Ted-dlie` never did anything, and William Morris signed up on May 1 after the transfer;Styer is not shown on the record to have concerned himself about the Union at all.As to the eventual destination of these eight employees, Teddlie, Harden, andCampbell were later returned to the Miami Beach station; Douglas Morris quit; hisfather was released because of lack of work on August 1, with the statement, "Isaid I had another job anyway."Oliveira was discharged a week later; and as toStyer and Miller there is no information.All of the foregoing facts stand uncontradicted on the record. In addition, asstated above, there is the fact that the Company knew of the general union activi-ties going on when the transfers were made; it was stipulated the Company receiveda copy of the Union's petition for an election on April 30.The unit requested in thepetition reads as follows-Allmechanics, servicemen, attendants, and tire service employees, excludingoffice clerical employees, salesmen, supervisors, and all other employees:A final fact, clear on the record, strongly urged by the General Counsel'as-proba-tive evidence of illegal motivation in the mass transfer, is that 4 or 5 days beforeFriday,April 30, three employees-Douglas Morris, Hesters, and Sugg-went toKennedy, manager fo the station, to inform him that while they had signed cardsin favor of the Union, they had had a change of heart, and "wanted to tell him forthe three of us that we didn't have anything to do with the Union " The uncon-tradicted testimony is that Kennedy thanked them for saying this and said "bethought it was a nice gesture."The foregoing are objective and uncontradicted facts and form part of the basisupon which the General Counsel would ground an overall inference of antiunionmotivation for all eight transfers.The remaining suport 'for the inference so urgedare antiunion statements and adverse admissions,allegedly voiced by company8This finding rests upon (1) the uncontradleted testimony of Manager Kennedy thatthe shift manager of the Biscayne station had telephoned the day before, on the 29th, andsaid a manhad quit unexpectedly; (2) Oliveira'sadmissionthat Kennedy "may" havetold him so: and (3) Oliveira's earlier affidavit saying, "I took the place of a fellow whoquitat the 56th Street Station a couple of days before I was transferred " THE GENERAL TIRE OFMIAMIBEACH,INC., ETC.477agents, as.to,which the testimony at the hearing was conflicting.Some of these al-leged statements are said to have been made by "shift managers,"persons who, ac-cording to the General Counsel, are supervisors within the meaning of the Act, andtherefore responsible spokesmen for the Respondent,but who,according to theCompany, were no more than rank-and-file employees.B. Are shift managers supervisors?The Company operates out of five locations in the Miami area. Thelargest iscalled the Biscayne station where the Company's main office is located.Here Demos,the general manager of the Company, has his office.The next largeststation isMiami Beach, where there is Manager Kennedy and Shift Manager Bailey. Theother three stations are Coral Gables, Midtown General, and North Miami.Harrisis the shift manager at Biscayne, who supervises the other three stations-whetherthere be managers, shift managers, or both-does not appear in the record.Theissue here is whether shift managers, particularly Bailey and Harris, must be deemedsupervisors.Affirmatively there is the testimony of several employees; contrarytestified Bailey, Harris, and Demos.Douglas Morris testified that the shift manager is "in charge" of the shift at MiamiBeach, that he "gave orders"; that he could hire and fire employees-and moreprecisely that Bailey had expressly told him he had this power; that he knew of noinstances when Bailey had in fact exercised the power, but that he had heard Baileytell employees "to pick up and get a little more on the ball."Oliveira testified that when he applied for a job in February 1960, the stationmanager, Smith (Kennedy's predecessor), told him to return the next day to seeBailey, because it was the shift manager who did the hiring and discharging.Oliveirareturned the next day, spoke to Bailey, and Bailey hired him at $65 per week pluscommissions.He also testified Bailey was in charge of all the shifts at Miami Beachand gave him his orders.He added that at Biscayne, where he also worked andwhere Shift Manager Harris works, Harris was "like Bailey, but more so becauseno general manager around apparently."Hesters, the service employee who was involvedin thetransfer but was dischargedon May 6, testified that he was hired by Bailey in June 1959. Sugg, another employeeof the Miami Beach station, said that Bailey gave him his instructions and time offwhen he wanted it, and added Bailey transferred employees from one shift to another.Bailey started by saying his job is ". . . looking for tire salemen and for tire sale-men taking the care of my orders;putting differentmen in certain positions fordifferent lobs. ..He said Kennedy, the manager of the MiamiBeach station,does the hiring and firing, but he did not deny having hired Oliveira.He denied hehired Hesters, but, quite inconsistently, then admitted he told both Douglas Morrisand Hesters he had authority to hire and discharge employee. Bailey's only explana-tion of his testimony was that he "lied" to the employees.Harris described his dutiesas pumping gasoline, writing orders, selling tires andaccessories,"a little bit of everything."He, too,saidDemos, the generalmanager,does the hiring and firing.He said he also deliversthe paychecks regularly, and,on occasion,Demos had him deliver an employee's termination check.He specifiedthat when Oliveira wasreleased onMay 5 from his station,Demostold him the manwas tobe fired, but left it to Harris to deliver the final payments to the man.Hesaid he delivered the final checks, one for a whole period and one for split time, butdid not know what was in the envelope. According to him there was no conversa-tion between them; Oliveira simply understood, withno one tellinghim, that he wasdischarged.Harris also testified he reported certain delinquencies of Oliveira toDemos, and concluded with saying, "On occasion I drop back tothe stationto catchup on orders and odds and ends . . . that I don't get a chance to do during the day."On this record, the highest paid rank-and-file employee below shiftmanager wasWilliam Morris, who earned $75 per week plus commission.The rest of the menare paid $50 to $65 weekly andcommissions on sales.Bailey earns $90 weeklyand Harris $100, both receivingsales commissionsin addition.Demos calledBailey andHarris "shift bosses," and stated in conclusionary lan-guage that he does all the hiring andfiring, andthat they cannot hire or dischargeemployees, or "effectivelyrecommend" suchaction.He said he visits the variousstations not daily but once or twice weekly.I find that both Bailey and Harrisare supervisors as definedin the Act. I creditthe uncontradicted testimony of Oliveiraand thetestimonyof Hestersthat Bailey di-rectly hired each of them.Bailey admittedhe told the employees he has authorityto dothese things.In light of this testimony,his statementthat he "lied"and thathe hasno hiringauthority,even coupled with the summarytestimonyof Demos, 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich merely reiterated Bailey's conclusion, appears as no more than a restatementof the Respondent's ultimate contention as to the legal status of "shift bosses"; itis not probative or revealing proof.With Bailey also virtually conceding he assignsthe various employees to particular jobs, the further testimony of the employees thathe "gives orders" must be believed.Shift Boss Harris said General Manager Demos uses him to pass on dischargenotices.According to Oliveira he learned of his discharge on May 5 when Harrishanded him his pay and said, "We must let you go-the gestapo is cracking down andyou know why." Harris insisted not a word passed between them, that he silentlyhanded Oliveira,an envelope without knowing what was in it and that Oliveira justwalked away. If I am to believe Demos and Harris, nobody discharged Oliveirawhen he was sent away. It is even conceded that the checks handed to Oliveira hadno indication of any personnel action.What could the Company have expectedOliveira to believe except that Harris was the man who did the discharging?Harrisdid not say to Oliveira that Demos, not he, had made the decision to terminate. Ifind his testimony incredible; instead I find, as Oliveira testified, he did say "we mustlet you go." So far as the employee was concerned, this was the man in authority.When Ito the foregoing I add the much higher pay of the shift bosses, their supervisorystatus becomes clear.C. 8(a) (1)statementsLate Friday afternoon, on May 6, after Hesters had been discharged, a group ofemployees were gathered at a bar and grill near the Miami Beach station.Amongthem were Douglas Morris, Teddlie, Hesters, and Sugg.With them was also Bailey,the shift manager.According to the testimony of Douglas Morris, Bailey said tothe men around him ". .. he wished that we would have come to him before wehad signed the union cards and all this trouble wouldn't have come up, that, he couldhave talked us out of joining the Union."Continuing, according to Morris, Baileywent on to say "that he, himself, Bill Bailey and Mr. Kennedy were at the restaurantthe night before, and they had been talking, and Mr. Kennedy told Mr. Bailey thathe was going to have to let Frank Hesters go because he had been coming back atnight; and talking about the Union among the employees" Finally, Morris re-stated his recollection of Bailey's statement as follows:. "If we had come to him andtold him about this union thing that he could have talked us out of signing for it andnone of us would have been switched around."Bailey did not contradict the foregoing testimony; his only reference at the hear-ing to this general restaurant conversation was that he had been drinking on thatoccasion.Two other General Counsel witnesses also offered testimony intended to establishgeneral antiunion animus by the Respondent.Employee Sugg testified that after theCompany had received a copy of the Union's representation election petition, ShiftManager Bailey told him that Shift Manager Harris had said that Mr. O'Neil, a highofficer of the Respondent, had voiced an intention to discontinue the business if theUnion prevailed.Sugg also quoted Bailey as having said that if all "this" had nothappened, "it possibly wouldn't have been too long before we would have gottenhospitalization and a wage increase." Sugg's testimony on these points was vague,indefinite, and not truly reliable.The twice removed hearsay testimony about O'Neilhaving voiced an antiunion threat to another supervisor was denied by BaileySuggalso admitted that Bailey made no actual reference to the Union, when speaking ofhospitalization or wages, but that he, Sugg, "understood" that it was what Baileywas "referring to."Further, it appears that the employees have long in fact hadhospitalization benefits, and it was only after an outright leading question by counselthat Sugg altered his testimony and added that Bailey had spoken of "free" hospital-ization.Accordingly, I cannot fairly rest any affirmative findings against the Re-spondent upon these portions of Sugg's testimony.William Morris said that General Manager Demos asked him for the names ofemployees who had signed union cards.Demos denied having made such inquiries.Morris also testified that several days after he was transferred away from the MiamiBeach station he asked Harris, the shift manager at his new location, why he hadbeen transferred, and Harris replied, "It was the union activities that caused thetransfer "Morris also testified that when Oliveira had been absent for a week, heasked Harris what had become of him ,and Harris said: "They let him go.Theyknow he belongs to the Union because he is trying to organize the night crew"Harris also denied having made any of these statements to William MorrisForreasons stated below I resolve this conflict in testimony between Morris and Harrisand Demos in favor of the latter. two. THE GENERAL TIRE OF MIAMI BEACH, INC., ETC.479After the Respondent had rested, the General Counsel called Mrs. William Morrisin rebuttal,Her testimony, however, was substantially a corroboration of that ofher husband; she attributed to Shift Manager Harris the same type of antiunionstatement which formed the basis of William Morris' principal evidence. She saidthat after her husband's transfer to the Biscayne station she drove there one day totake him home, and, while waiting, had a conversation with Harris.According toher,Harris said Morris had been transferred "on account of the union" and thatO'Neil "would close the plant before it [the Union] got it."Harris recalled theconversationand, ashe put it, they did discuss the Union and Moms' transfer, withMrs. Morris asking did Harris know why it had happened.Harris testified he did notknow and so told her; he denied ever saying O'Neil would close the station. In thetotal circumstances, and from my observation of these witnesses, I credit Harris'denials.In sum, the facts supporting the complaint on this element of the case are these:there was an extensive transfer; it was timed with receipt of the Union's petition fora representation election; the Company knew that some of the transferees had signedup with the Union; and there is some testimony of antiunion animus by the Re-spondent.There are other facts shown in the record which tend to indicate thatthe transfer of the entire group was not motivated by illegal purposes; some of theseare so urged by the Respondent; some are not. I must weigh them all, because, asthe General Counsel himself said, all the circumstances surrounding the events arepertinent in an issue of this kind.According to the uncontradicted testimony of Manager Kennedy, Andre Styer, oneof the eight men involved, asked to be transferred to his new location 3 or 4 daysbefore April 30 .4Shortly before Easter Sunday, which fell on April 17, William Morris took acase of oil from the stock shelves and placed it in Teddlie's car, with the latter'sknowledge.The incident was observed by employee Clark, who reported it toKennedy at his home that Sunday.A few days later Kennedy told Shift ManagerBailey about this, and asked that Bailey send Morris and Teddlie into the office.Bailey did so, and told the two men just why the manager wanted to talk to them.Before entering the office the two men spoke briefly about what to do and say,and they decided to tell Kennedy they had only taken empty cans and not any oilat allWhen Kennedy confronted them with what had been reported to him, theydid tell him the prepared lie, in order, as Morris testified, to avoid the appearanceof having stolen company property .5Kennedy checked with Clarkagainto vertify his report, and, as stated above,he told both William Morris and Teddlie on Friday, April 30, they were beingtransferred because of the oil incident.According to Douglas Morris, William'sson,Kennedy told him too about the oil incident, and added he must transfer theson because, the father having been there 8 years, "it might cause talk .. . ifthey transferred him without transferring me."Tt seems also to be a fact-on both the testimony of Bailey and Oliveira's pretrialaffidavit-that an employee quit without notice at the Biscayne station and that onApril 29 the shiftmanagerthere called for help and Oliveira was sent off on the30th with this replacement explanation given to him at the time as the reason.' Styer did not appear at the hearing. In the circumstances I find Douglas Morris'testimony that Styer had asked for a transfer "for some time" insufficient to offset thedirect testimony of the station manager5 That they thus lied outright to their employer was candidly admitted by both Morrisand Teddlie from the witness stand at the hearingMorris even lied to the Board agentinvestigating the case, when he gave an affidavit shortly after the transfersIlls dis-regard for the truth in each of these two serious and important conferences leads me torejectWilliam Morris' testimony wherever it served to further his interests in this pro-ceedingI therefore do not credit his testimony that Bailey did not tell him why Kennedywanted to see him, or that he and Teddlie did not plan their joint falsehood in advanceof the conversation with the manager in his officeTeddlie's affidavit to the Board investigator was placed in evidence, and it is ambigu-ous on the question of whether the two employees actually took oil that dayAt thehearing Teddlie swore he told the investigator the cans were full.Had he really had achange of heart by that time, I think he would have taken pains to clarify his affidavitbefore signing itIn any event, his credibility, like that of Morris, stands fatally im-paired in view of his theft and his lie to the managerMorris at least claimed at thehearing that the oil really was his-a gift from an unnamed benefactor. Teddlie said henever had reason to believe the oil was anything but the Company's property.On histhus admitted theft and material falsity, I do not believe he ever told anyone the canswere full of oil until he appeared at the hearing to testify in open court. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese evidentiary facts relating to five of the eight employees tiansferred-Styer's request for transfer,Teddlie'sand William Morris' theft of oil, the son'stie-inwith his father,and the need for replacement filledby Oliveira-are urgedby theRespondent as direct proof of the true reasons for the transfer of the fivemen at least.The General Counsel,of course,argues that notwithstanding thesethings were said and done, the overall picture disproves such ostensible explanationsof five transfers,and shows another purpose and intent instead.Thereisanotherset of facts which I believe also pertinent here.While theRespondent did notprecisely group these facts as I think they should be, it is entitled to whateverpersuasive significancetheymay have upon the main issue.The Company's records show that in the normal operation of its five locationsin and near Miami,transfers from station-to-station are not uncommon,indeed,that they are veryfrequent.During the 16-month period preceding the date of thehearing, 65 such transfers of employees occurred.During the same period therewere 93terminations including discharges and voluntary quits. It does not appear,however, thatthere evertookplace as many transfers on a single day as occurredon April 29, 1960.The recordin its entirety identifies 15 men as employed at the Miami Beachstation onApril 30,and embraced within the bargaining unitproposed by theUnionin its election petition.In addition to the eight who were transferred therewere:Clark,GaryBrown, Sugg,Roberts, twomechanics,and Hesters,who wasreleased a week later.If there wereadditionalemployees in the proposed bargainingunit, the recorddoes not show.Of those whoremainedbehind,Brown, Sugg, andHesters had signed union cards;Clarkdid not.As toRoberts and the two mechanics,the record is silent.Statistically,therefore,itappears that the Respondent trans-ferred8 of its 15 employees:5 of thosetransferred and 3of those whoremainedhad signed union cards;2 who were transferredhad not signed cards, 1 of the re-maining group also has not done so;1of the transferees and 3 of theseleft behindpresent a gap in the record.And finally, beforeappraisingthe totalityof the relevant facts in their generalsetting,I find that ShiftManagerBaileytold a group of employees,6 days after themass transfer,that Hesters had been released because of his evening union activitiesand that in his opinion,at least, even the transfers might never haveoccurred ifthe men had asked his advice before joining the Union.Ihave no reason fordiscrediting Douglas Morris who testified to such statements by Bailey in the restau-rant.Bailey did notdenyhaving said these things;indeed he said it was here hertold the employees he could hire and fire people, butthathe lied.Accordingly, Ifind that Bailey's statement in the presence of a group of employees that' Hestershad been discharged because of his union activities was an outright act of coercionin violation of Section 8(a)(1) of theAct forwhich the Respondent is accountablein this proceeding.AnalysisItmay well be thata prima faciecase of illegally motivated mass transfer isproven by the selected facts to which the General Counsel draws attention: knowl-edge of union activities generally, knowledge of union activities by some individualemployees,highly suspicious timing, unusually extensive transfer in a singleday, andsome evidence-after the event-of illegal motive expressed by a single supervisor.The ultimate question,however,iswhether the record as a whole, including allthe related facts, warrantsthe essential allegation of the complaintthat the April 30transferswere all illegally intended.Consideringthe evidence as a whole I amunable to draw this conclusion.There aretoo many details of the "entire circum-stances" which,although each in isolation not determinative,whenviewed togethereffectivelyserve to rebut theprima facieinference that might otherwise arise.To borrowa phrase, a counterprima faciecase was made outby theRespondentin apparent explanationof thetransfer of five of the eight employees.Styer askedto be moved.ShiftManager Harris from Biscayne called for an emergency replace-ment andOliveira wassent over.William Morrisand Teddliestole oil from theCompany andcertainly furnished adequate reason for their transfer,if not for moresevere discipline.6And onits face, thetransferofMorris'son, Douglas,to avoidembarrassment, if such was the object,was a reasonablething to do.a In the total circumstances,including the retailing aspects of the Respondent's busi-nessand Morris'poor standing as a witness,I deem his assertion that the oil in questionhad been given him as a gift unsupported by probative proofHe said the Pennzoil peoplehad given him the oil.Why9 "I can'texplainIwill just say it was for friendship"He could not remember the name of the oil salesman who had made him the gifts ; hesaid a number of salesmenhad givenhim oil inthe past, alwaysout of friendship, and THE GENERAL TIRE OF MIAMI BEACH,INC.,ETC.481With two of the men-William Morris and Teddlie-definitely having donenothing to indicate prounion sentiments before April 30, and a third-Styer-notshown to have done anything either-the General Counsel cannot, and does not,contend that the Company selected the proumon employees for discrimination.Histheory instead is, and must be, that as soon as it learned of the Union's requestfor an election, the Respondent simply decided to disperse the employee complementhelter-skelterwithout regard to who was affected.But even under this theory,itsunderlying purpose must still have been to defeat the union organizationalcampaign, else the whole act would not be unlawful.With this as a purposenecessarily to be imputed to it, how can I fit into a pervasive evil intent the Com-pany's treatment ofSugg,who they knew to have signed a union card, who wasshown clearly on the record to be a very undesirable employee because of hisdrinking habits, and who was never transferred?Like Sugg, Hesters, too, hadtold Kennedy he had signed a union card.Quite apart from what the Respondentmay have decided to do about Hesters 5 days later, its failure to include him inthe mass layoff appears as directly inconsistent with the alleged overall determina-tion to hurt the Union's organizational campaign generally that day.This leavesonly one-Douglas Morris-of the three whose union activities clearly were knownby the Respondent.He is the only one of these three to have been included inthe "discriminatory" transfers, and as to him-quite like Sugg and Hesters-whatthe Company also had learned was that all three had finally decided to have nothingto do with the Union.With Sugg and Hesters thus ignored although they stoodin the same light as Morris to the Respondent, the "discriminatory" selection ofDouglas Morris from among the three remains unexplained; in the circumstances ,theasserted ground for selection advanced by the Respondent-to avoid embarrassmentnow that his father had been sent away-appears more persuasive.Campbell, Harden, and Mitchell were simply sent elsewhereThere does notappear to have been any conversation with Campbell and Harden; they were toldto go and they went.Mitchell did not testify.There is little of substance in theRespondent's explanation of these transfers.Assertedly to better the operation ofthe Miami Beach station, Kennedy replaced a former manager on April 7.He andGeneral Manager Demos testified it was then decided between them to take measuresto improve the operations of this location because its volume had fallen and therewas a "lethargic mood" prevalent among the employees.They also said it was thendecided to do that at the end of the month, but came forth with no objective con-siderations which could justify the delay of 23 days and the resultant timing of theirallegedly remedial action precisely with the culmination of the Union's campaign.They spoke of seasonal peaks and lows, of the close of the racetrack at almost the endof the month. But the men were released, the overall complement was not reduced,and whatever drop in business occurred was not shown to have affected the MiamiBeach station differently from all the others.Merely because the asserted explanation of general economic necessity as reasonfor the transfer of three of the eight men involved does not persuade, does not meanthat an opposite, affirmative cause is thereby positively established.All that reallyremains, even in the absence of any apparent reason for the transfer of three of theeight, is an extensive dispersal of employees timed to their union activity. In othercomparable situations, where large numbers of employees were laid off (or trans-ferred) in circumstances which suggest both economic and illegal motivations, theBoard has looked to the ratio of prounion as against antiunion or neutral employeesaffected for an added indication of the probable cause.? It is for this reason that Ideem the statistical picture shown by the record to be highly significant.Of eight employees shown to have signed union cards, five were transferred andthree were not; of the three who definitely took no steps to join or assist the Union,two were removed from the Miami Beach station.And of the four remainingemployees concerning whose union activity, if any, the record is silent, three remainedand one wentPlainly the way in which the heavy band of transfer fell gives nosupport to a theory of antiunion discriminatory intent.Rather it indicates stronglythat the employees' union activities had nothing to do with the Company's action.With this as the statistical picture, the affirmative defense as to five of the groupof eight gains added persuasion. I think in the total picture thus presented, some-thing more solid than the suspicious circumstances of timeliness and extensive actionthen added the salesmen changed as often as three or four times a month. And finally,lie admitted he never told the station manager or the shift boss of such a gift to himselfOn this record I can only conclude the oil was not his to take.7W C. Nabors,d/b/aW. C. NaborsCompany,89NLRB 538, enfd 196 F 2d 272(CA. 5).649856-63-vol. 137-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDis required to support a finding of illegal intent.All that the record shows, so faras the Respondent's intent on April 30, is the general statement of Bailey in therestaurant 6 days later, that if the employees had consulted him "all this might nothave happened." I do not believe such a summary statement by the shift boss, afterthe event, sufficient to warrant a finding that despite the facts set out above, an overallillegal intent has been affirmatively established.I find on the entire record that thisallegation of,the complaint has not been sustained.D. The discharge of Oliveira and HestersOliveira, transferred to the Biscayne station on April 30 and was discharged fromthat location on May 5.Hesters, always employed at the Miami Beach station, wasdischarged on May 6. As set out above, when Shift Manager Harris releasedOliveira he told him:.We are going to have to let you go. The gestapo iscracking down and you know why."When Oliveira asked what reason he mightgive to the USES, Harris replied: "It's a seasonal layoff." 8When Manager Kennedydischarged Hesters he said it was "because the business is slackening."Oliveira had been hired on February 27, 1960, and Hesters had worked since June1959.Both these men signed cards in favor of the Union several weeks before theirdischarge.Oliveira worked on the second shift and solicited the men on the nightcrew to join up; he also approached one man at the Biscayne station.Hesters wasone of the three men who went to Manager Kennedy about April 26 to advise himthey had joined the Union but had changed their minds about it.There is direct evidence of casual relationship between the union activities of thesetwo men and the discharges.As stated above, in the evening of May 6, after Hestershad been released, a number of employees gathered in a restaurant near the MiamiBeach station.ShiftManager Bailey was with them and there was discussion aboutthe employees' union activities.Several of the employees then present testified asto certain statements by Bailey, all of them standing uncontradicted on the record.According to Douglas Morris, Bailey said "that he, himself, Bill Bailey and Mr.Kennedy were at the restaurant the night before, and they had been talking, and Mr.Kennedy told Mr. Bailey that he was going to have to let Frank Hesters go becausehe had been coming back at nights and talking about the Union among the employ-ees."Morris also quoted Bailey as having said: "If he [Hesters] would have kepthis nose clean, he might have been able to save him."Hesters, who was also presentthen, corroborated the testimony of other witnesses that during the conversationBailey told the men that if they had first come to him he would have prevented theirsigning up with the Union.He then went on to testify respecting what Bailey con-tinued to say: "..then he told me why I was laid off.He said that Gene Kennedyhad taken him down to the bar the night before and told him that he was going tohave to let me go because he had received information that I was trying to organizethe night shift; that I'd been around there at night and I was trying to organize thenight shift."Hesters also testified that Bailey said the same thing about JerryOliveira.EmployeeSuggalso testified, without contradiction, that on one occasion betweenMay I and 5, while he was speaking to Bailey on the parking lot, Bailey "said thathe though the union had actually started on the night shift and that Jerry [Oliveira]was the instigator "Bailey denied none of the foregoing testimony, which I credit.Bailey's simplestatement at,the hearing that he had been drinking at the restaurant on the occasionmentioned above, can hardly serve to explain or offset so direct and revealing testi-mony by the several employee witnesses.Despite these direct admissions by the very supervisor who hired both Oliveiraand Hesters in the first instance, the Respondent contended at the hearing that theywere discharged because, for one reason or another, they were undesirable employeesand on the asserted ground that at the time there was need for reducing the com-plement of employees with the normal decline in, the volume of businessWithrespect to Oliveira, General Manager Demos testified that it was he and he alonewho decided to discharge the man.Asked at the hearing to say why, his answerwas: "I discharged him for several reasons.One, I had observed him and I haddiscused with Mr. Harris when he was transferred over, I discussed with Mr. Harrishow his performance of his job was and Mr. Harris notified me that he spent timewhen he was suppose to be working, working on his motorcycle; that his appear-ance was not good; that he needed a haircut; that he was also lethargic in servicing8Harris' version of the terminal conversation-that there were no words spoken at all,that Oliveira simply knew he was being dismissed with no one telling him a word-I havealready found to be an incredible story. THE GENERAL TIRE OF MIAMI BEACH, INC., ETC.483customers when they drove in on the drive,that he would stand there and not goout to greet the customers." 9The testimony concerning Oliveira's use of his motorcycle to go to work, hisattention to it at the station,and his behavior or appearance as an employee, isvery vague,confused,and generally elusive.He used his motorcycle as a meansof transportation,and parked it at or near the Respondent's property.It appearsthat other automobiles belonging to customers or other employees were on occasionparked on the premises.Oliveira conceded that on one occasion he cleaned partof his motorcycle during working hours when time permitted.He also admitted thathe repaired the taillight on the cycle on another occasion.On this question ofOliveira's attention to his motorcycle,the testimony supporting the affirmative de-fense of discharge is largely that of Harris,the shift manager over Oliveira's shift.Harris' testimony is vague and insubstantial.He started by saying it was MarkToal (another shift manager) who reported to Harris that Oliveira worked on hismotorcycle at night.Toal did not testify.Harris continued: ". . . The followingnight.I pulled up and Mr. Oliveira was working on his motorcycle right therealongside where I pulled up and I don't believe that he knows until this day thatI pulled up there.So far as I was concerned he thought more of his motorcyclethan he did of his job."Harris admitted he never mentioned the matter of themotorcycle to Oliveira at all.Harris attempted to cast Toal's report as a complaint over Oliveira's attention toduty, and his words from the witness stand illustrate the generally strained charac-ter of his testimony on this subject.He quoted Supervisor Toal as follows: "Hesays, `Well, he[Oliveira] doesn't seem to want to work' `Well,'I said, `what doyou mean by that?'He says, `Well, I can't deny that he doesn't wait on trade, [sic]but he's got a motorcycle that he's been working on."'In criticism of Oliveira's work generally,the testimony of all three Respondentwitnesses,Demos, Bailey, and Harris, is even more elusive and vague than thatrespecting the motorcycle business.Indeed,a fair appraisal of all their referencestoOliveira at the hearing in this respect suggests a studied attempt to disparagehim personally and generally with little of substance to support the charges.Thusdemos:.Oliveira . . . didn't make any immediate move to attend the cars.I also noted that his appearance left a great deal to be desired.He had a tendencyto wear dark glasses, also he needed a haircut badly." Shift Manager Bailey agreedOliveira had been "a fairly good worker," and, with respect to his hair: "I'd sayJerry's hair was pretty well trimmed most of the time."And finally,ShiftManagerHarris, Oliveira's last supervisor:". . .He was . . . a little hesitant in going outand waiting trade; on several occasions he'd just stand there combing his hair .. .he just had a head of hair like you have never seen before."Harris also said hereported Oliveira's failings to his higher officer, O'Neil, the very first night Oliveiraarrived at the Biscayne station,by saying to Mr. O'Neil:"We have one of those`hepcats' and I don't think he is going to work out."Harris then explained that acat "is one of those `long haired'deals where I guess they more or less refer to themas the `beatnik' stage today.he's really a motorcycle enthusiast."In the end, Harris admitted he had only seen Oliveira at his motorcycle on oneoccasion,and that he had never mentioned the fact to him. Indeed, the testimonyof all three company witnesses was that none of them had on any occasion advisedOliveira that any of his conduct,or his appearance,or his attitude, required anychange on his part.Curiously,also, the discharge conversation,according to man-agement representatives,was nothing at all.They would have it that Oliveira,when he was discharged,understood he was to be fired with no one telling him whyeither then or at any time before.9 Oliveira was transferred from the Miami Beach station to the Biscayne station onApril 30During that week he engaged in an altercation with employee Sugg on thestation premises in consequence of Oliveira's belief that Sugg had taken Oliveira's motor-cycle without authority and damaged itConcededly, Oliveira struck Sugg in the fisti-cuffs and the station manager, Kennedy, took him into the office to calm him and eventold him that such conduct would not be tolerated, especially in the presence of customersWhile evidence as to this incident was brought out by the Respondent at the hearing, andadmitted by Oliveira, no contention was made either that Oliveira was transferred awayfrom Miami Beach because of the incident, or that it was a factor in the mind of Demosin deciding to discharge him on May 5. In any event, if the Respondent was truly con-cerned with reducing the personnel,or "trimming the payroll,"at that time,itwouldhardly have transferred Oliveira to a second location instead of taking the opportunityof the fisticuffs to separate him from the Company. I therefore attach no significance,with respect to the later discharge,to this incident. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe decision to discharge Hesters was made by manager Kennedy alone.Hesaid his reason was to trim the payroll, as O'Neil had ordered, and because "Hestershad been seen in the company of a very young girl on several occasions." Thetestimony regarding Hesters' undesirability as an employee suffers from the samegenerality and vagueness as does that concerning Oliveira, and again, in its en-tirety,appearedmore as personal disparagement than critical evaluation of hiswork performance.The testimony was mostly by Station Manager Kennedy, andcenters primarily upon Hesters' attempt to sell his own automobile to a lady cus-tomer, his attention to her when she came in for service, and, allegedly, his havingarranged for a date with her.Kennedy made much of the fact that Hesters onone occasion rode a customer's car a few minutes in an effort to learn what waswrong with it; he said the station attendants had been instructed not to do this butto refer mechanical complaints to the mechanical department.He added that twiceHesters drove away from the station with a lady customer and then also recalledthat the first time was after work hours.He also admitted Hesters told him hewas try to sell his car to the young lady.While the obvious purport of Kennedy'sstatements was to present this sort of conduct by Hesters as something "not nice"in a service station attendant, it also appeared clearly that the manager thought ofthe incident as something to jest about.He stressed the undue time Hesters devotedto cleaning the lady's new car: "I never saw ever before give such careful insideservice to the windshield of any automobile."Hesters admitted he spoke to a lady customer who expressed a desire to purchasehis sports car, that he showed her how to drive it on one occasion, and that she wasunable to do so and abandoned the thought of buying it.He denied that he everwent with her just to take a ride.Hesters also admitted he once rode a customer'scar for a few minutes to check for mechanical defects because he understood apumpman or serviceman could take a quick look. He said he did not discover whatwas wrong and quickly sent the customer with her car to the mechanics.In support of the assertion Hesters was discharged because of the decline in busi-ness,Demos testified that the operations of the Respondent in the Miami area de-cline in the spring of each year, and that therefore the discharge of both Hestersand Oliveira were occasioned at bottom for this reason.He said with the closingof the racetrack in Miami business falls off in the end of April, but no records ofthe Company were produced to support this broad assertion.The defense asser-tion of a seasonal decline in business was confusedly interwoven, by its witnesses,with a companion defense that the employee complement as a whole was unsatisfac-tory and that a poor attitude by the employees had endangered the economic sta-bility of the Miami Beach station. It was to remedy this aggravated situation thatKennedy was transferred to that station on April 7, to replace the former manager,Smith.Kennedy testified he and Demos discussed this problem on April 8 andthat it was then decided to "transfer some new blood" into the organization.With-out any logical or plausible explanation, Kennedy then went on to say that he andthe general manager also decided that day not to make any changes until "the endof the month and effective the next month." 10Neither the asserted reduction in complement due to decline in business nor theclaimed extraordinary incompetence of the employees as a whole were proved bydefinitive and substantial evidence.Itwas not shown that the total number ofemployees at the Miami Beach station were reduced at this time.The testimonyrespecting the alleged neglect of duty is totally conclusionary and lacks any pro-bative value.Thus, Shift Manager Bailey: ". . when Mr. Gene Kennedy camein there it seemed everything lighted up and became a lot better for all of us."Manager Kennedy described the situation he found when he arrived as follows:"They seemed very lethargic in their work.They seemed disinterested.They werenot putting out as I thought they should and I did not think they were helping theservice department as they should."Again: "They were working, but not workingas they should have been, and as I knew they could."I do not believe these generalities of dissatisfaction by the Respondent over thework performance of its employees generally can effectively offset the direct evidencetieing the discharges of both Hesters and Oliveira to their current union activitiesI deem of particular significance here the fact that there is no explanation for thelong delay in implementing any desire to make improvements until the very time10Demos testified in the same vein.After explaining how unsatisfactory the MiamiBeach operations had been, how this situation had required a change of managers, andhow he had instructed the new manager to take remedial action on April 8 he simplyadded: "However, I told Mr. Kennedy that I did not want to do this immediately, thatIwanted todo thisby the first of May. . . . . THE GENERAL TIRE OF MIAMI BEACH,INC.,ETC.485when the employees chose to join the Union and to attempt to engage in collectivebargaining.Moreover, there was virtually no warning to either of them either thatthey were unsatisfactory or that they were in danger of discharge.The contentionthat Oliveira was selected for discharge because of his hair style borders closely uponthe frivolous. In sum, considering all the Respondent's evidence, I find it does notsuffice to establish affirmatively that the Respondent in fact discharged either Hestersor Oliveira because of any misconduct or unsatisfactory work. Instead I find, asthe complaint alleges, that both of these men were released because of their activi-ties on behalf of the Union, to discourage the union activities of the employees gen-erally, and therefore in violation of Section 8(a)(3) and (1) of the Act.IV.THE, EFFECT.OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in- section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies.of the ActHaving found that the Respondent discriminated against Jerry Oliveira and FrankHesters with respect to their hire and tenure of employment, I will recommend thatit be ordered to offer them immediate and full reinstatement to their former positions,without prejudice to any privileges or prerogatives previously enjoyed, and to makethem whole for any loss of earnings they may have suffered because of the dis-crimination against them, by payment of a sum of money equal to the amount theynormally would have earned as wages from the date of the discharges to the date ofreinstatement,less theirnet earningsduring said period, with backpaycomputedon a quarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289. I will also recommend that the Respondent make avail-able to the Board, upon request, payroll and other records to facilitate the determina-tion of the amounts due under this recommended remedy.As the discharge of employees because of their union activities goes to the veryheart of the Act, the commission of similar and other unfair labor practicesreason-ably may be anticipated. I shall therefore recommend that the Respondent be or-dered to cease and desist from in any manner infringing upon the right guaranteedto its employees by Section 7 of the ActUpon the basis of the foregoing findings of fact, and upon theentire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.By discharging Jerry Oliveira and Frank Hesters the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.3.By the foregoing conduct and by telling employees that other employees hadbeen discharged because of their union activities, the Respondent has interfered with,restrained, and coerced employees in the rights guaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case.T recommendthat The General Tire of Miami Beach,Inc.;The General Tire of Miami, Inc.; and M.O'Neil Properties,ofMiami andMiami Beach,Florida, their officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America, Local 320, or any other labororgani- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation of its employees,by discharging or refusing to reinstate employees, or in,any other manner discriminating against them in regard to their hire or tenure ofemployment or any term or condition of employment.(b)Telling its employees that other employees have been discharged becauseof their union activities, or in any other manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organization, to form,labor organizations, to join or assist International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 320, or any other labor or-ganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for purposes of mutual aid or protection, andto refrain from any and all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Jerry Oliveira and Frank Hesters immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges previously enjoyed, and make them wholefor any loss of pay they may have suffered by reason of the discrimination againstthem, in the manner set forth in the section of this Intermediate Report entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other reports necessary to determinethe amounts of backpay due and the rights of employees under the terms of thisRecommended Order.^(c)Post at their stations in Miami and Miami Beach, Florida, copies of the noticeattached hereto marked "Appendix."Copies of said notice, to be furnished by theRegional Director for the Twelfth Region, shall, after being duly signed by theRespondent, be posted immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writing, within 10'days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith.It is further recommended thatunless onor before 20 days from the date ofreceipt of this report the Respondent notifies the said Regional Director that it willcomply with the foregoing recommendations, the National Labor Relations Boardissue an order requiring Respondent to take the action aforesaid.It is also recommended that the complaint be dismissed insofar as it alleges un-lawful discrimination in employment against James Harden, Jessie Campbell, D C.Miller,William M. Morris, Douglas W. Morris, Ardis B. Teddlie, and Andre Styer.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Local 320, or anyother labor organization of our employees, by discharging and/or refusing toreinstate them, or in any other manner discriminating against them in regardto hireor tenureof employment or any other term or condition of employment.WE WILL NOT tell our employees that other employees have been dischargedbecause of their union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, Local 320, or any other labor oreaniza-tion. to bargain collectively through representatives of their own choosing. orto engage in other concerted activities for the purpose of mutual aid Or protec-tion, and to refrain from any or all such activities, except to the extent that such GLAZIERS, GLASSWORKERS, ETC., LOCAL UNION 1778487rightmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Section 8(a)(3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer Jerry Oliveira and Frank Hesters immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of their discharge.All our employees are free to become or to remain members of InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local 320, or any other labor organization, or to refrain from such membership,except to the extent that this right may be affected Eby an agreement authorized bySection 8(a) (3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.THE GENERAL TIRE OF MIAMI BEACH, INC.;THE GENERAL TIRE OF MIAMI, INC.;M. O'NEIL PROPERTIES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.Glaziers,Glassworkers and Glass Warehouse Workers LocalUnion No. 1778, Brotherhood of Painters,Decorators andPaperhangers of America,AFL-CIOand E.Frank Muzny.Case No. 23-CC-91. June 4, 1962DECISION AND ORDERUpon an original charge filed on June 1, 1961, and an amendedcharge filed on June 6, 1961, by E. Frank Muzny, an individual, acomplaint and notice of hearing was issued on June 23, 1961, by theGeneral Counsel, by the Regional Director for the Twenty-thirdRegion, against the above-captioned Respondent, hereinafter calledthe Union, alleging that it had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8(b) (4) (i) and (ii) (B) of the National Labor Relations Act, asamended.Respondent filed its answer on June 24, 1961, and on July 5,1961, an order was entered by the Regional Director postponing thedate for hearing.Thereafter, on August 1, 1961, the parties enteredinto a stipulation in which they waived a hearing and the taking oftestimony before a Trial Examiner, the making of findings of fact andconclusions of law by a Trial Examiner, and the issuance of an Inter-mediate Report and Recommended Order.The parties provided in their stipulation that the case be submitteddirectly to the Board for findings of fact, conclusions of law, andDecision and Order, based upon a record to consist of the aforesaidstipulation, the charge and amended charge, complaint, notice ofhearing, order postponing hearing, Respondent's answer to the com-,137NLRB No. 25.